DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
 Applicants’ reply of March 3, 2022 has been entered. Claim 1 has  been amended, claims 6, 7, and 10 have been cancelled, and no claims have been newly added. Claims 1-5, 8, 9, and 11-20 are pending.  Claims 12-20 stand withdrawn as drawn to the nonelected invention.  Claims 1-5, 8, 9, and 11 are under instant examination.
Response and Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-5, 8, 9, and 11 remain rejected in modified form under 35 U.S.C. 103 as obvious over Morton (non-patent literature, published February 1, 2018) and Lynch et al (“Lynch”, US 20180028707 A1, published February 1, 2018) for reasons of record.
	The amended claims are directed to a sprayable product comprising: a spray dispenser; and an aqueous composition disposed in the spray dispenser, the aqueous composition comprising an aqueous phase and liquid benefit agent droplets homogeneously and discontinuously dispersed throughout the aqueous phase, wherein the aqueous phase comprises a structurant system comprising a first polysaccharide and a second polysaccharide that is different from the first polysaccharide, wherein the aqueous phase does not comprise an effective amount of a surfactant to solubilize or 
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claim 1 recites the limitation “the aqueous composition exhibits a yield stress greater than 0 as determined by the RHEOLOGY TEST METHOD described herein”.  This is considered property of the composition.  Prior art teaches the same ingredients read on claim 1. 
In the interest of compact prosecution, prior art teaches a composition comprising the same ingredients, regardless of viscosity, read on claim 1; prior art teaches a benefit agent in the form of droplets with particle size < 300 m (no lower limit) as set forth fully below.
Morton is directed to “The No-Fail Way to Make Your Own Essential Oil Spray” (title, published August 8, 2018, only the relevant pages of 1-7).  Morton teaches that all it takes is a little know-how, a bottle, water, and your essential oil (or oils if you want to get fancy) of choice (2nd paragraph on page 2/7, read on the limitations of spray dispenser, the aqueous composition, and the oil droplets in the instant claim 1).  Morton also teaches that the purpose of the essential spray is for improving sleep, relieving depression, body oil or perfume hair detangling (the bridging para. on pages 3 and 4, read on the limitations of benefit agent in the instant claim 1).  Morton further teaches that to make a spray, mix your essential oils with purified or distilled water. The strength of the adjust your ratios up or down (2nd paragraph on page 6/7).
While teaching sprayable aqueous composition comprising essential oil, Morton does not expressly teach xanthan gum and the second polysaccharide nor the particle size of benefit agent having 1-100 mm.  This deficiency is cured by Lynch.
Lynch is directed to phase-stable, sprayable freshening compositions comprising suspended particles and methods of freshening the air or a surface with the same (title).  Lynch teaches a freshening composition, packaged in a spray dispenser, includes a plurality of particles, a structurant system, an aqueous carrier; and a yield stress of greater than 0 Pa and less than 1.0 Pa, as measured by the YIELD STRESS TEST METHOD described herein (abstract and [0091], read on the limitations of the sprayable product, the spray dispenser; the aqueous composition, and encompassing the range of the yield stress in the instant claim 1), where the structurant system comprises a first polysaccharide and a second polysaccharide, wherein the first polysaccharide is xanthan gum and the second polysaccharide is selected from the group consisting of: konjac gum, locust bean gum, and combinations thereof ([0011], read on the limitations of the first polysaccharide and the second polysaccharide the instant claim 1 and the species in the instant claims 2-3). Lynch also teaches that the composition comprises 85 wt. % to 99.5 wt. % of the aqueous carrier, by weight of the composition (implying 0.5% of the structurant system in the instant claim 4); and the first polysaccharide is present at st polysaccharide and water in the instant claim 5 and claims 8 and 11).  Lynch further teaches that the freshening composition may include a particle in the form of a benefit agent, which includes silicone oils, waxes; essential oils ([0037], read on the limitations of liquid benefit agent in the instant claims 1 and 9) and the plurality of particles may have about 1 micrometers to about 100 micrometers ([0036], falling with the range of particle diameter in the instant claims.  
With respect to the newly added limitation of wherein the aqueous phase does not comprise an effective amount of a surfactant to solubilize or emulsify the liquid benefit agent droplets, Lynch discloses the composition may contain a solubilizing aid to solubilize any excess hydrophobic organic material wherein said solubilizing agent is a surfactant [0061].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.  Additionally, Lynch the solubilizing agent is to aid in the solubilization of any excess hydrophobic organic material according to Lynch, the instant base claim does not recite any excess organic material thus no solubilizing agent needs to be present.  Similarly Lynch discloses the composition may include a wetting agent  which may be a surfactant [0065]-[0068].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose sprayable compositions comparing xanthan gum and a polysaccharide is selected from the group consisting of glucomannan, galactomannan, konjac gum, tara or combinations thereof as taught by Lynch as the particular benefit agent for the sprayable compositions.  Both Morton and Lynch teaches 
Regarding the specific concentrations of the structurant system in claims 1, 4-5, and 11 (either based on the total weight of the aqueous composition or the total weight of the structurant system), Morton indicates adjusting the ratios water or oil up or down depending on the strength of the mixture and the size of the bottle,  Lynch teaches depending on the type of surfactant: no-foaming or low-foaming surfactant ([0061]).  Thus, one of the ordinary skilled in the art would have the knowledge to discover the optimum or workable ranges by routine experimentation. 

Response to Arguments 

	Applicant traverses the 103 type rejection arguing that the instant base claim to further limit the claim to the aqueous phase not comprising an effective amount of a surfactant to solubilize or emulsify the liquid benefit agent droplets and wherein the liquid benefit agent droplets has a diameter of less than 300µm as determined by the droplet size test method.  These newly added limitations are not taught or suggested by the prior art of record.  The declaration of Horenziak explains the instantly claimed invention is unexpectedly superior as the present invention is unexpectedly stable as compared to 

Applicant’s arguments have been considered to the extent that they apply to the maintained grounds of rejection set forth above, but they are not found persuasive.  With respect to the newly added limitation of wherein the aqueous phase does not comprise an effective amount of a surfactant to solubilize or emulsify the liquid benefit agent droplets, Lynch discloses the composition may contain a solubilizing aid to solubilize any excess hydrophobic organic material wherein said solubilizing agent is a surfactant [0061].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.  Additionally, Lynch the solubilizing agent is to aid in the solubilization of any excess hydrophobic organic material according to Lynch, the instant base claim does not recite any excess organic material thus no solubilizing agent needs to be present.  Similarly Lynch discloses the composition may include a wetting agent  which may be a surfactant [0065]-[0068].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.   
Additionally, Lynch discloses plurality of particles with a diameter of about 1 micrometers to about 100 micrometers ([0036], falling with the range of particle diameter in the instant claims.  
	With respect to Applicant’s evidence of unexpected results this has been fully considered, but not found persuasive as Lynch does not require a surfactant and still meets the instantly claimed limitation.  Moreover, with respect Applicant’s argument 

Maintained Nonstatutory Double Patenting Rejection
The text of those sections of nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 1-5, 8, 9, and 11  remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.10,143,764 (US’764, i.e. 15/660,997) in view of Lynch (US 20180028707). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant embraces the same polysaccharide system and aqueous carrier as US’764.  The only difference is that US’764 requires plurality of particles while the instant applicant requires a liquid benefit agent.  Lynch teaches the benefit agent can be oil (e.g. silicone oil or essential oil).   Therefore, it would have been obvious to for one of the ordinary skilled in the art to replace the benefit agent in the form of particle with the form of droplets, absent evidence to the contrary.  
Claims 1-5, 8, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,076,583 (US’583, i.e. 15/661,002). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant embraces the same polysaccharide as US’583.  The only difference is that US’583 requires that the polysaccharide has an average ratio of acetylation of less than 2.0.  Lynch (US’583) teaches that the gums may be modified such as by deacetylation ([0048]).  Therefore, it would have been obvious to .  
Claims 1-5, 8, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over 1-18 of U.S. Patent No.10,080,004 (US’004) in view of Lynch (US 20180028707), who teaches a method of freshening the air or a surface, the method ([0012]).  The freshening composition of instant application and that of US’004 is essentially the same.  The only difference is that US’004 requires that a normalized D(90) value of less than 2.5, a residue value of less than about 8 at 5 sprays and certain stability of the composition.  There are considered properties of the freshening composition.  Although, Lynch is silent about these properties of the i freshening composition, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case. 

Response to Arguments 
Applicant indicates that, upon indication of allowable subject matter but for the on-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if necessary.
In response, the rejections cannot be held in abeyance

Conclusion
No claims are allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Cain et al. (Patent No.: US 6,773,733; Date of Patent: Aug. 10, 2004).
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617